LEE LITIGATION GROUP, PLLC
C.K. Lee (1023886)
148 West 24th Street, 8th Floor
New York, NY 10011
Tel.: 212-465-1188
Fax: 212-465-1181
Attorney for Plaintiff and the Class

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF WISCONSIN


MARY WEST,
on behalf of herself and all others similarly situated,
                                                          Case No.:
         Plaintiff,
                                                          CLASS ACTION COMPLAINT
               -against-


THE ASTOR HOUSE, LLC,

         Defendant.


Plaintiff, MARY WEST (hereinafter “Plaintiff”), on behalf of herself and all others similarly

situated, by and through his undersigned attorney, hereby files this Class Action Complaint against

Defendant, THE ASTOR HOUSE, LLC (hereinafter “Defendant”), and states as follows:

                                        INTRODUCTION

        1.     This class action seeks to put an end to systemic civil rights violations committed

by Defendant against the blind in the State of Wisconsin and across the United States. Defendant

is denying blind individuals throughout the United States equal access to the goods and services

Defendant provides to its non-disabled customers through www.astorhouse.com (hereinafter the

“Website”). The Website provides to the public a wide array of the goods, services, amenities

and other facilities offered by Defendant. Yet, the Website contains access barriers that make it

difficult, if not impossible, for blind customers to use the Website. Defendant thus excludes the



                                       1
         Case 2:19-cv-00653-WED Filed 05/03/19 Page 1 of 18 Document 1
blind from the full and equal participation in the growing Internet economy that is a fundamental

part of the common marketplace and daily living. In the wave of technological advances in recent

years, assistive computer technology is becoming an increasingly prominent part of everyday

life, allowing blind people to fully and independently access a variety of services, including

online hotel reservation.

            2.      Plaintiff is a blind individual. She brings this civil rights class action against

Defendant for failing to design, construct, and/or own or operate a website that is fully accessible

to, and independently usable by, blind people.

            3.      Specifically, the Website has many access barriers preventing blind people from

independently navigating, using, and completing a reservation on the Website using assistive

computer technology.

            4.      Plaintiff uses the terms “blind person” or “blind people” and “the blind” to refer

to all persons with visual impairments who meet the legal definition of blindness in that they

have a visual acuity with correction of less than or equal to 20/200. Some blind people who meet

this definition have limited vision. Others have no vision.

            5.      Approximately 8.1 million people in the United States are visually impaired,

including 2.0 million who are blind.1 There are approximately 100,000 visually impaired persons

in Wisconsin State.2

            6.      Many blind people enjoy using the Internet just as sighted people do. The lack of

an accessible website means that blind people are excluded from the rapidly expanding

hospitality industry and from independently navigating and using the Website.

            7.      Despite readily available accessible technology, such as the technology in use at


1
    Americans with Disabilities: 2010 Report, U.S. Census Bureau Reports
2
    American Foundation for the Blind, State-Specific Statistical Information, January 2015


                                           2
             Case 2:19-cv-00653-WED Filed 05/03/19 Page 2 of 18 Document 1
other heavily trafficked websites, which makes use of alternative text, accessible forms,

descriptive links, and resizable text, and limits the usage of tables and JavaScript, Defendant has

chosen to rely on a predominantly visual interface. Defendant’s sighted customers can

independently browse, select, and book hotel accommodations online without the assistance of

others. However, blind people must rely on sighted companions to assist them in making an

online hotel reservation on the Website.

         8.     By failing to make the Website accessible to blind persons, Defendant is violating

basic equal access requirements under both state and federal law.

         9.     Congress provided a clear and national mandate for the elimination of

discrimination against individuals with disabilities when it enacted the Americans with

Disabilities Act. Such discrimination includes barriers to full integration, independent living, and

equal opportunity for persons with disabilities, including those barriers created by websites and

other public accommodations that are inaccessible to blind and visually impaired persons.

Similarly, Wisconsin state law requires places of public accommodation to ensure access to

goods, services, and facilities by making reasonable accommodations for persons with

disabilities.

         10.    Plaintiff attempted to make an online room reservation on the Website in April

2019. However, unless Defendant remedies the numerous access barriers on the Website,

Plaintiff and Class members will continue to be unable to independently navigate, browse, and

use the Website.

         11.    This Complaint seeks declaratory and injunctive relief to correct Defendant’s

policies and practices to include measures necessary to ensure compliance with federal and state

law, to include monitoring of such measures, and to update and remove accessibility barriers on




                                        3
          Case 2:19-cv-00653-WED Filed 05/03/19 Page 3 of 18 Document 1
the Website so that Plaintiff and the proposed Class and Subclass of customers who are blind

will be able to independently and privately use the Website. This Complaint also seeks

compensatory damages to compensate Class members for having been subjected to unlawful

discrimination.

                                JURISDICTION AND VENUE

        12.    This Court has subject matter jurisdiction of this action pursuant to 28 U.S.C.

§ 1331 and 42 U.S.C. § 12188, for Plaintiff’s claims arising under Title III of the Americans with

Disabilities Act, 42 U.S.C. § 12181, et seq., (“ADA”).

        13.    Venue is proper in the Eastern District of Wisconsin pursuant to 28 U.S.C.

§§ 1391(b)-(c).

        14.    Defendant is registered to do business in the Eastern District of Wisconsin and has

been doing business in the Eastern District of Wisconsin.

                                            PARTIES

        15.    Plaintiff is and has been at all times material hereto a resident of New York County,

New York State.

        16.    Plaintiff is legally blind and a member of a protected class under the ADA, 42

U.S.C. § 12102(1)-(2), the regulations implementing the ADA set forth at 28 CFR § 36.101 et seq.

Plaintiff cannot use a computer without the assistance of screen reader software. Plaintiff has been

denied the full enjoyment of the facilities, goods, and services of the Website, as a result of

accessibility barriers on the Website. In April 2019, Plaintiff attempted to browse and make a

reservation on the Website but could not do so due to the inaccessibility of the Website. Plaintiff

also attempted to apply for a credit card over the phone but was not permitted to. The




                                       4
         Case 2:19-cv-00653-WED Filed 05/03/19 Page 4 of 18 Document 1
inaccessibility of the Website has deterred him and Class members from enjoying the goods and

services of Defendant.

        17.    Defendant is a limited liability company organized under the laws of the State of

Wisconsin. Defendant has a principal executive office located at 637 South Monroe Avenue, Green

Bay, Wisconsin 54301.

        18.    Defendant owns and operates a full service under the name THE ASTOR HOUSE

(hereinafter the “Hotel”), which is a place of public accommodation located in the State of

Wisconsin. The Hotel provides to the public a website service known as www.astorhouse.com.

Among other things, the Website provides access to the wide array of goods and services offered

to the public by Defendant, including booking, reservations, promotions, and other benefits related

to these goods and services. The inaccessibility of the Website has deterred Plaintiff from booking

a reservation on the Website.

        19.    Plaintiff, on behalf of himself and others similarly situated, seeks full and equal

access to the services provided by Defendant through the Website.

                                   CLASS ACTION ALLEGATIONS

        20.    Plaintiff, on behalf of himself and all others similarly situated, seeks certification

of the following nationwide class pursuant to Rule 23(a) and 23(b)(2) of the Federal Rules of Civil

Procedure: “all legally blind individuals in the United States who have attempted to access the

Website and as a result have been denied access to the enjoyment of goods and services offered

by Defendant, during the relevant statutory period.”

        21.    There are approximately 100,000 visually impaired persons in the State of

Wisconsin. There are approximately 8.1 million people in the United States who are visually

impaired. Thus, the persons in the class are so numerous that joinder of all such persons is




                                       5
         Case 2:19-cv-00653-WED Filed 05/03/19 Page 5 of 18 Document 1
impractical and the disposition of their claims in a class action is a benefit to the parties and to the

Court.

         22.   This case arises out of Defendant’s policy and practice of maintaining an

inaccessible website that denies blind persons access to the goods and services of the Website and

the Store. Due to Defendant’s policy and practice of failing to remove access barriers, blind

persons have been and are being denied full and equal access to independently browse the Website

and by extension the goods and services offered through the Website by the Store.

         23.   There are common questions of law and fact common to the class, including without

limitation, the following:

               a.     Whether the Website is a “public accommodation” under the ADA;

               b.     Whether the Website is a “place or provider of public accommodation” under

                      the laws of Wisconsin;

               c.     Whether Defendant through its Website denies the full and equal enjoyment

                      of its goods, services, facilities, privileges, advantages, or accommodations

                      to people with visual disabilities in violation of the ADA; and

               d.     Whether Defendant through its Website denies the full and equal enjoyment

                      of its goods, services, facilities, privileges, advantages, or accommodations

                      to people with visual disabilities in violation of the laws of Wisconsin.

         24.   The claims of the named Plaintiff are typical of those of the Class. The Class, similar

to the Plaintiff, are severely visually impaired or otherwise blind, and claim that Defendant has

violated the ADA and/or the laws of Wisconsin by failing to update or remove access barriers on

the Website, so it can be independently accessible to the Class of people who are legally blind.




                                        6
          Case 2:19-cv-00653-WED Filed 05/03/19 Page 6 of 18 Document 1
        25.    Plaintiff will fairly and adequately represent and protect the interests of the

members of the Class because Plaintiff has retained and is represented by counsel competent and

experienced in complex class action litigation, and because Plaintiff has no interests antagonistic

to the members of the class. Class certification of the claims is appropriate pursuant to Fed. R. Civ.

P. 23(b)(2) because Defendant has acted or refused to act on grounds generally applicable to the

Class, making appropriate both declaratory and injunctive relief with respect to Plaintiff and the

Class as a whole.

        26.    Alternatively, class certification is appropriate under Fed. R. Civ. P. 23(b)(3)

because questions of law and fact common to Class members clearly predominate over questions

affecting only individual Class members, and because a class action is superior to other available

methods for the fair and efficient adjudication of this litigation.

        27.    Judicial economy will be served by maintenance of this lawsuit as a class action in

that it is likely to avoid the burden that would be otherwise placed upon the judicial system by the

filing of numerous similar suits by people with visual disabilities throughout the United States.

        28.    References to Plaintiff shall be deemed to include the named Plaintiff and each

member of the Class, unless otherwise indicated.

                                   FACTUAL ALLEGATIONS

        29.    Defendant owns and operates the Hotel, a small lodging establishment that offers

overnight accommodation and breakfast in the State of Wisconsin.

        30.    The Website is a service and benefit offered by Defendant throughout the United

States, including the State of Wisconsin. The Website is owned, controlled, and/or operated by

Defendant.

        31.    Among the features offered by the Website are the following:




                                       7
         Case 2:19-cv-00653-WED Filed 05/03/19 Page 7 of 18 Document 1
              (a)   Hotel information, allowing persons who wish to stay at the Hotel to learn its

                    location, hours, and phone numbers;

              (b)   An online reservation and booking service;

              (c)   Information about the Hotel’s amenities and facilities for meetings, weddings,

                    special events, and holiday parties;

              (d)   Information about the Hotel’s rooms, rates, packages, offers, and promotions;

                    and

              (e)   Information about the Hotel’s history, blog, and breakfast offered by the

                    Hotel.

        32.   This case arises out of Defendant’s policy and practice of denying the blind access

to the Website, including the goods and services offered by Defendant through the Website. Due

to Defendant’s failure and refusal to remove access barriers to the Website, blind individuals have

been and are being denied equal access to the Hotel, as well as to the numerous goods, services,

and benefits offered to the public through the Website.

        33.   Defendant denies the blind access to goods, services, and information made

available through the Website by preventing them from freely navigating the Website.

        34.   The Internet has become a significant source of information for conducting business

and for doing everyday activities such as shopping, banking, etc., for sighted and blind persons.

        35.   The blind access websites by using keyboards in conjunction with screen-reading

software, which vocalizes visual information on a computer screen. Apart from blind persons

whose residual vision is sufficient to use magnification, screen access software provides the only

method by which blind persons can independently access the Internet. Unless websites are




                                       8
         Case 2:19-cv-00653-WED Filed 05/03/19 Page 8 of 18 Document 1
designed to allow for use in this manner, blind persons are unable to fully access Internet websites

and the information, products, and services contained therein.

        36.    There are well-established guidelines for making websites accessible to blind

people. These guidelines have been in place for at least several years and have been followed

successfully by other large business entities in making their websites accessible. The Web

Accessibility Initiative (“WAI”), a project of the World Wide Web Consortium which is the

leading standards organization of the Web, has developed guidelines for website accessibility,

called the Web Content Accessibility Guidelines (“WCAG”). The federal government has also

promulgated website accessibility standards under Section 508 of the Rehabilitation Act. These

guidelines are readily available via the Internet, so that a business designing a website can easily

access them. These guidelines recommend several basic components for making websites

accessible, including, but not limited to: ensuring that all functions can be performed using a

keyboard and not just a mouse; adding alternative text to non-text content; using descriptive links;

and adding proper headings so that blind people can easily navigate the site. Without these very

basic components, a website will be inaccessible to a blind person using screen reader technology.

        37.    The Website contains access barriers that prevent free and full use by Plaintiff and

other blind persons using keyboards and screen reading software. These barriers are pervasive and

include, but are not limited to: the lack of text alternatives for non-text content; the denial of

keyboard access; the inability to skip repeated blocks of content; the lack of web page titles; and

lack of adequate labeling.

        38.    WCAG 2.1 Guideline 1.1.1 states that text alternatives must be used for any non-

text content. Alternative text (“alt-text”) is invisible HTML code embedded beneath an image on

a web page that describes the appearance and function of the image, which can be read aloud by




                                       9
         Case 2:19-cv-00653-WED Filed 05/03/19 Page 9 of 18 Document 1
screen readers to visually impaired users. Screen readers detect and vocalize alt-text to provide a

description of the image to a blind Internet user. The images located in the “View Our Rooms”

page that features the different types of rooms of the Hotel like the “Marseilles Garden,” lack alt-

text or any other corresponding text alternative. The image is read by screen readers as “clickable.”

The lack of alt-text on these graphics prevents screen readers from accurately vocalizing a

description of the graphics, so blind users are unable to identify and understand the content and

links. Without an alt-text tag on images of the different types of rooms, it will prohibit sight-

impaired visitors from gaining any information on the image. Thus, the Website’s inaccessibility

denies Plaintiff and visually impaired customers the ability to independently navigate its content

and make an online reservation on the Website.

        39.    The Website contains functions that cannot be completed using a keyboard.

According to WCAG 2.1 Guideline 2.1.1, it is a fundamental tenet of web accessibility for all

functions to be available using a keyboard. Plaintiff and other blind users cannot use a mouse

because moving a mouse pointer from one spot to another on a computer screen is a visual activity.

However, the Website requires the use of a mouse to select essential content. On the “View our

Rooms” page, selecting a desired date cannot be accomplished through the use of the keyboard

and requires the use of a mouse to complete a reservation. As a result, blind users such as Plaintiff

cannot access the reservation page and are unable to access all content and capabilities of the

Website.

        40.    According to WCAG 2.1 Guideline 2.4.1, a mechanism is necessary to bypass

blocks of content that are repeated on multiple web pages because requiring users to extensively

navigate through repetitious material before reaching the main content is an unacceptable barrier

to accessing the Website. Blind users must navigate through each menu option on any given page




                                      10
        Case 2:19-cv-00653-WED Filed 05/03/19 Page 10 of 18 Document 1
of the Website in order to reach the main content. For example, Plaintiff must comb through dozens

of items and links in order to reach the “Check Availability” link in the footer of the Website.

Thus, the Website’s inaccessible design denies Plaintiff and other blind users the ability to

independently navigate and complete a reservation on the Website.

        41.    WCAG 2.1 Guideline 2.4.2 states that web pages must have titles that describe the

topic or purpose. On the “View our Room” page, the “London Room” does not contain a title, only

an image with no alternative text. Blind persons using a screen reader have no means of knowing

which room they want to select. Because there is no image title, blind users are unable to

understand the purpose of an image or locate the page they are searching for on the Website, an

unacceptable barrier to web accessibility.

        42.    Blind users using screen reading software must be able to access the text content

on the Website. However, the menu options found on the Website’s homepage are not properly

labeled, thus misinforming Plaintiff about the contents of the Website. Additionally, on the

“Reservations” page, an unavailable room is highlighted, but a visually impaired person using a

screen reader would not be aware of this. Therefore, it will be impossible for a blind customer who

uses a screen reader to book a room if some dates selected are not available.

        43.    As a result of the foregoing violations, Plaintiff and other blind users are unable to

determine where on the Website to make a reservation, what images depict, or which pages are

connected to links on the Website. They cannot access all functions of the Website using a

keyboard. The barriers to accessibility make it unreasonably difficult, confusing, and cumbersome

for blind users to navigate the Website. Plaintiff and other blind Website users are unable to

complete a reservation on the Website, a benefit and service made available by Defendant to




                                      11
        Case 2:19-cv-00653-WED Filed 05/03/19 Page 11 of 18 Document 1
sighted users. The Website discriminates against persons with disabilities by failing to provide the

same benefits and services to blind customers as are provided to sighted customers.

        44.    The Website thus contains access barriers which deny full and equal access to

Plaintiff, who would otherwise use the Website and who would otherwise be able to fully and

equally enjoy the benefits and services of the Website.

        45.    The Website is a public accommodation operated by Defendant to ease the process

of booking a hotel room, as customers are no longer required to travel to the Hotel’s physical

location in order to reserve a room. Members of the Class are entitled to the full advantages and

privileges of this service. It would not be an undue burden for Defendant to make its Website

accessible and allow customers to reserve a room online through its Website.

        46.    Plaintiff made several attempts to make a room reservation on the Website, most

recently in May 2019, but was unable to do so independently because of the many access barriers

on the Website. These access barriers have caused the Website to be inaccessible to, and not

independently usable by, blind and visually impaired individuals.

        47.    As described above, Defendant has actual knowledge of the fact that the Website

contains access barriers causing it to be inaccessible, and not independently usable by, blind and

visually impaired individuals.

        48.    After Defendant removes the barriers on the Website to make it accessible to

visually impaired users and/or offers an equivalent alternative service, Plaintiff intends to book a

reservation on the Website.

        49.    These barriers to access have denied Plaintiff full and equal access to, and

enjoyment of, the goods, benefits, and services of the Website and Defendant.

        50.    Defendant engaged in acts of intentional discrimination, including but not limited




                                      12
        Case 2:19-cv-00653-WED Filed 05/03/19 Page 12 of 18 Document 1
to the following policies or practices:

               (a)    Constructing and maintaining a website that is inaccessible to blind class

                      members with knowledge of the discrimination; and/or

               (b)    Constructing and maintaining a website that is sufficiently intuitive and/or

                      obvious that is inaccessible to blind class members; and/or

               (c)    Failing to take actions to correct these access barriers in the face of

                      substantial harm and discrimination to blind class members.

        51.    Defendant utilizes standards, criteria, or methods of administration that have the

effect of discriminating or perpetuating the discrimination of others.



                                   FIRST CAUSE OF ACTION

   (Violation of 42 U.S.C. § 12181, et seq. — Title III of the Americans with Disabilities Act)
                              (on behalf of Plaintiff and the Class)

        52.    Plaintiff realleges and incorporates by reference the foregoing allegations as set

forth fully herein.

        53.    Title III of the Americans with Disabilities Act of 1990, 42 U.S.C. § 12182(a),

provides that “No individual shall be discriminated against on the basis of disability in the full and

equal enjoyment of the goods, services, facilities, privileges, advantages, or accommodations of any

place of public accommodation by any person who owns, leases (or leases to), or operates a place

of public accommodation.” Title III also prohibits an entity from “[u]tilizing standards or criteria

or methods of administration that have the effect of discriminating on the basis of disability.” 42

U.S.C. § 12181(b)(2)(D)(I).

        54.    The Hotel is a sales establishment and public accommodation within the definition

of 42 U.S.C. § 12181(7)(E). The Website is a service, privilege, or advantage of Defendant. The



                                       13
         Case 2:19-cv-00653-WED Filed 05/03/19 Page 13 of 18 Document 1
Website is a service that is by and integrated with the Hotel. Independent of the Hotel, the Website

is also a public accommodation.

        55.    Defendant is subject to Title III of the ADA because it owns and/or operates the

Website.

        56.     Under Title III of the ADA, 42 U.S.C. § 12182(b)(1)(A)(I) it is unlawful

discrimination to deny individuals with disabilities or a class of individuals with disabilities the

opportunity to participate in or benefit from the goods, services, facilities, privileges, advantages,

or accommodations of an entity.

        57.     Under Title III of the ADA, 42 U.S.C. § 12182(b)(1)(A)(II), it is unlawful

discrimination to deny individuals with disabilities or a class of individuals with disabilities an

opportunity to participate in or benefit from the goods, services, facilities, privileges, advantages,

or accommodation, which is equal to the opportunities afforded to other individuals.

        58.     Specifically, under Title III of the ADA, 42 U.S.C. § 12182(b)(2)(A)(II), unlawful

discrimination includes, among other things, “a failure to make reasonable modifications in

policies, practices, or procedures, when such modifications are necessary to afford such goods,

services, facilities, privileges, advantages, or accommodations to individuals with disabilities,

unless the entity can demonstrate that making such modifications would fundamentally alter the

nature of such goods, services, facilities, privileges, advantages or accommodations.”

        59.     In addition, under Title III of the ADA, 42 U.S.C. § 12182(b)(2)(A)(III), unlawful

discrimination also includes, among other things, “a failure to take such steps as may be necessary

to ensure that no individual with a disability is excluded, denied services, segregated or otherwise

treated differently than other individuals because of the absence of auxiliary aids and services,

unless the entity can demonstrate that taking such steps would fundamentally alter the nature of




                                       14
         Case 2:19-cv-00653-WED Filed 05/03/19 Page 14 of 18 Document 1
the good, service, facility, privilege, advantage, or accommodation being offered or would result

in an undue burden.”

        60.    There are readily available, well-established guidelines on the Internet for making

websites accessible to the blind and visually impaired. These guidelines have been followed by

other large business entities in making their websites accessible, including but not limited to

ensuring that all functions can be performed using a keyboard. Incorporating the basic

components to make the Website accessible would neither fundamentally alter the nature of

Defendant’s business nor result in an undue burden to Defendant.

        61.    The acts alleged herein constitute violations of Title III of the ADA, 42 U.S.C.

§ 12101 et seq., and the regulations promulgated thereunder. Patrons of Defendant who are blind

have been denied full and equal access to the Website, have not been provided services that are

provided to other patrons who are not disabled, and/or have been provided services that are

inferior to the services provided to non-disabled patrons.

        62.     Defendant has failed to take any prompt and equitable steps to remedy its

discriminatory conduct. These violations are ongoing.

        63.     As such, Defendant discriminates, and will continue in the future to discriminate

against Plaintiff and members of the proposed class and subclass on the basis of disability in the

full and equal enjoyment of the goods, services, facilities, privileges, advantages,

accommodations, and/or opportunities of the Website and the Store in violation of Title III of the

Americans with Disabilities Act, 42 U.S.C. § 12181 et seq. and/or its implementing regulations.

        64.     Unless the Court enjoins Defendant from continuing to engage in these unlawful

practices, Plaintiff and members of the proposed Class and Subclass will continue to suffer

irreparable harm.




                                      15
        Case 2:19-cv-00653-WED Filed 05/03/19 Page 15 of 18 Document 1
        65.     The actions of Defendant were and are in violation of the ADA and therefore

Plaintiff invokes his statutory right to injunctive relief to remedy the discrimination.

        66.     Plaintiff is also entitled to reasonable attorneys’ fees and costs.

        67.     Pursuant to 42 U.S.C. § 12188 and the remedies, procedures, and rights set forth

and incorporated therein Plaintiff prays for judgment as set forth below.



                                  SECOND CAUSE OF ACTION
                                        (Declaratory Relief)
                                (on behalf of Plaintiff and the Class)

        68.     Plaintiff realleges and incorporates by reference the foregoing allegations as set

forth fully herein.

        69.     An actual controversy has arisen and now exists between the parties in that

Plaintiff contends, and is informed and believes that Defendant denies, that the Website contains

access barriers denying blind customers the full and equal access to the goods, services and

facilities of the Website and by extension the Hotel, which Defendant owns, operates, and/or

controls, fails to comply with applicable laws including, but not limited to, Title III of the

Americans with Disabilities Act, 42 U.S.C. § 12182, et seq., prohibiting discrimination against

the blind.

        70.     A judicial declaration is necessary and appropriate at this time in order that each

of the parties may know their respective rights and duties and act accordingly.

                WHEREFORE, Plaintiff prays for judgment as set forth below.



                                     PRAYER FOR RELIEF

                WHEREFORE, Plaintiff requests relief as follows:



                                       16
         Case 2:19-cv-00653-WED Filed 05/03/19 Page 16 of 18 Document 1
        71.    A preliminary and permanent injunction to prohibit Defendant from violating the

Americans with Disabilities Act, 42 U.S.C. § 12182, et seq.;

        72.    A preliminary and permanent injunction requiring Defendant to take all the steps

necessary to make the Website into full compliance with the requirements set forth in the ADA,

and its implementing regulations, so that the Website is readily accessible to and usable by blind

or visually impaired individuals;

        73.    A declaration that Defendant owns, maintains and/or operates the Website sin a

manner which discriminates against the blind and which fails to provide access for persons with

disabilities as required by Americans with Disabilities Act, 42 U.S.C. § 12182, et seq.;

        74.    An order certifying this case as a class action under Fed. R. Civ. P. 23(a) and (b)(2)

and/or (b)(3), appointing Plaintiff as Class Representative, and his attorneys as Class Counsel;

        75.    Compensatory damages in an amount to be determined by proof, including all

applicable statutory damages and fines, to Plaintiff and the proposed subclass for violations of

their civil rights under ADA Title III § 36.504 and § 36.505;

        76.    Plaintiff’s reasonable attorneys’ fees, statutory damages, expenses, and costs of suit

as provided by state and federal law;

        77.    For pre- and post-judgment interest to the extent permitted by law; and

        78.    Such other and further relief as the Court deems just and proper.




                                      17
        Case 2:19-cv-00653-WED Filed 05/03/19 Page 17 of 18 Document 1
                               DEMAND FOR TRIAL BY JURY

       Pursuant to Rule 38(b) of the Federal Rules of Civil Procedure, Plaintiff, on behalf of

himself and all others similarly situated, demands a trial by jury on all questions of fact raised by

the Complaint.

DATED: May 3, 2019                                       By: /s/ C.K. Lee_________________
                                                                     C.K. Lee, Esq.



                                                              LEE LITIGATION GROUP, PLLC
                                                              C.K. Lee (569242)
                                                              148 West 24th Street, 8th Floor
                                                              New York, NY 10011
                                                              Tel.: 212-465-1188
                                                              Fax: 212-465-1181




                                      18
        Case 2:19-cv-00653-WED Filed 05/03/19 Page 18 of 18 Document 1
